920 F.2d 927Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melvin STUBBS, Plaintiff-Appellant,v.DAILY RACING FORM, INCORPORATED, Defendant-Appellee.
No. 89-1567.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 3, 1990.Decided Dec. 17, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (CA-89-1278-JH)
Melvin Stubbs, appellant pro se.
Alan S. Grodnitzky, Dilworth, Paxson, Kalish & Kauffman, Philadelphia, Pa., for appellee.
D.Md.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Melvin Stubbs appeals from the district court's order adopting the magistrate's recommendation to grant defendant's motion to dismiss Stubb's employment discrimination action filed pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e-3(a).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Stubbs v. Daily Racing Form, Inc., CA-89-1278-JH (D.Md. Oct. 12, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.